Citation Nr: 1527727	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a left knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

4. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
 
G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1959 to October 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned at a May 2015 Travel Board hearing.  A transcript of the hearing is included in the claims file.  

Additional documents pertinent to the present appeal are in the electronic system.

The issues of entitlement to service connection for a left knee disorder, a right knee disorder, and a bilateral hip disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In July 2004, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a left knee disorder.

2. Evidence received since the July 2004 Board decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1. The Board's July 2004 decision finding that new and material evidence had not been presented to reopen a claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim for a left knee disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2012, the RO reopened the Veteran's service-connection claim for a left knee disorder because the evidence submitted was new and material.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In January 1965, the RO denied the Veteran's original claim of entitlement to service connection for a left knee disorder.  The Veteran was notified of the adverse outcome in a letter dated February 1965.  He did not appeal the rating decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board denied the Veteran's petition to reopen his service connection claim for a left knee disability in July 2004.  The July 2004 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

New evidence has been received since the July 2004 Board decision that is material to the Veteran's service connection claim.  In September 2011, the Veteran submitted an opinion from his treating physician, which stated that the Veteran's left knee disorder did not exist prior to service.  In May 2015, the Veteran testified that his left knee disorder manifested in service-it did not precede service-and has worsened since his in-service knee injury.  May 2015 Hearing Transcript.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran's left knee disorder first manifested in service and has resulted in ongoing pain since the Veteran separated from service in 1960.  New and material evidence has been submitted; therefore, the Veteran's claim for service connection for a left knee disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a left knee disorder is granted. 


REMAND

A VA examination is necessary to establish the etiology of the Veteran's musculoskeletal disorders.  VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The McLendon elements are satisfied.  The medical evidence shows that the Veteran injured his left knee in service and that he has a current left knee disability.  See August 1960 STRs (diagnosing a torn medial meniscus); September 2011 Private Medical Records (PMRs) (opining that the Veteran's left knee disability first manifested in service).  The Veteran's hearing testimony indicates that his left knee disability has been ongoing since separation and has resulted in a right knee disorder and a bilateral hip disorder.  May 2015 Hearing Transcript.  Accordingly, a VA examination is warranted, as set forth below.  

The case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Send the Veteran a VCAA notice letter informing him of the requirements for establishing service connection for right knee and right and left hip disorders, as secondary to a left knee disorder.  See 38 C.F.R. § 3.310.

2. Make arrangements to obtain the Veteran's treatment records from St. Elizabeth's Hospital (for right knee surgery in 1978) and Good Samaritan Hospital in Brockton (for hip surgery in approximately 2008).

3. After the above records have been obtained to the extent possible, schedule the Veteran for a VA orthopedic examination of his knees and hips.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

(a)  The examiner should identify all current right and left knee and right and left hip disorders found to be present.

(b) The examiner should provide an opinion as to whether any current left knee disorder had its clinical onset during active service or is related to the in-service complaints and findings of chrondromalacia and internal derangement of the left knee.  For the purpose of providing this opinion, the examiner must accept as true that the Veteran did not have a left knee disorder prior to entering service.

(c)  The examiner should provide an opinion as to whether any current right knee disorder, right hip disorder, and/or left hip disorder was either (i) caused by, or (ii) aggravated, or permanently worsened, by the Veteran's left knee disorder, to include by any altered gait associated therewith.

The examiner must provide a complete explanation of his or her opinion.  

4. Then, review the medical examination report to ensure that it responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


